[Cite as Struckman v. Teays Valley Local School Dist. Bd. of Edn., 2019-Ohio-115.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                      PICKAWAY COUNTY

MICHAEL STRUCKMAN,                                 :       Case No. 18CA3

        Plaintiff-Appellant,                       :

v.                                                 :       DECISION AND
                                                           JUDGMENT ENTRY
BOARD OF EDUCATION OF TEAYS                        :
VALLEY LOCAL SCHOOL DISTRICT,
ET AL.,                                            :

        Defendants-Appellees.                      :       RELEASED 01/09/2019


                                            APPEARANCES:

Richard T. Ricketts and Andrew C. Clark, Ricketts Co., LPA, Pickerington, Ohio, for appellant.

Victoria Flinn McCurdy, Sue W. Yount, and James P. Schuck, Bricker & Eckler LLP,
Columbus, Ohio, for appellees.


Hoover, J.
        {¶1}     This Court previously affirmed the judgment of the Pickaway County Court of

Common Pleas which dismissed the complaint of plaintiff-appellant Michael Struckman

(“Struckman”) against defendants-appellees, the Board of Education of Teays Valley Local

School District, the members of the school board in their representative capacity, and the

superintendent of the school district in his individual and representative capacities (collectively

“Teays Valley”), for breach of a real estate purchase contract. Struckman has since filed a Civ.R.

60(B) motion for relief from that judgment based on documents that he received in discovery in a

related case brought against him by Teays Valley. Struckman claimed that he was entitled to

vacation of the trial court’s judgment dismissing his complaint because: (1) the letter sent by the

superintendent to him notifying him of the district’s intent to use the real property purchased
Pickaway App. No. 18CA3                                                                            2


from him for school purposes and terminating his right to farm the property after his completion

of the 2015 harvest was neither approved nor properly issued since the board did not comply

with the Ohio Sunshine Law; and (2) new exhibits outside the parties’ contract established that

the parties intended that Teays Valley purchase the property for use as a school site. The trial

court denied the motion without conducting an evidentiary hearing on the following grounds: (1)

laches barred the first claim; and (2) the court lacked authority to reconsider the issue of whether

parol evidence could be used to determine what the parties meant by the phrase “intended use” in

their real estate purchase contract.

       {¶2}    On appeal Struckman contests the trial court’s denial of his motion for relief from

judgment. For his Sunshine Law claim, we acknowledge that laches is inapplicable to a Civ.R.

60(B) motion for relief from judgment; however, case law demands that such rulings should be

construed as a ruling that the motion was not timely filed under the rule. Because we conclude

that the trial court did not err in determining that the motion was not timely filed, we reject

Struckman’s challenge.

       {¶3}    Struckman next contends that the trial court erred by denying his motion for relief

from judgment because new documents established his claim that the parties intended that the

property be used as the site for a new school. In our previous decision, however, we explicitly

held that the real estate purchase contract was unambiguous, thus rejecting Struckman’s claim

that extrinsic evidence was admissible to establish the meaning of the contractual phrase at issue.

Therefore, consistent with the doctrine of law of the case, the trial court correctly denied

Struckman’s Civ.R. 60(B) motion insofar as it pertained to the issue of whether parol evidence

could be used to determine the parties’ intent.
Pickaway App. No. 18CA3                                                                              3


           {¶4}     Therefore, we overrule Struckman’s appeal and affirm the judgment of the trial

court.

                                     I. Facts and Procedural Background1

           {¶5}     In May 2004, Struckman and Teays Valley executed a written purchase contract,

wherein Teays Valley purchased approximately 70 acres of real estate from Struckman for

$10,400. The parties agreed that Struckman would retain his right to farm the property.

Paragraph 23 of the contract, in part, states: “* * * Furthermore, Seller shall be entitled to

without charge from Buyer continue its Farming Activities on any part of the Real Estate

purchased by Buyer until Buyer commences construction on any such portion of the Real

Estate or otherwise must occupy said portion of the Real Estate in connection with its

intended use thereof.” (Emphasis added.)

           {¶6}     On July 21, 2015, Robin Halley, the superintendent of the Teays Valley Local

School District, wrote a letter to Struckman to confirm the school district’s intent to begin

occupying the property and that Struckman’s farming rights would terminate at the conclusion of

the 2015 farming season. Halley also stated, “The District’s plans include the construction of a

small facility on the site in conjunction with its occupancy and use of the property for the

District’s student FFA organization and other potential school-related or extracurricular

functions.”

           {¶7}     In March 2016, Struckman commenced this action by filing a complaint against

the Board of Education of Teays Valley Local School District, the members of the school board

in their representative capacity, and the superintendent of the school, individually and in his

representative capacity. In his complaint, Struckman asserted the following counts against Teays

Valley: breach of contract (Count One), specific performance (Count Two), declaratory relief

1
    Many of the preliminary facts are taken from our decision in the prior appeal in this case.
Pickaway App. No. 18CA3                                                                            4


(Count Three), injunctive relief (Count Four), and willful, wanton and knowing breach of

contract (Count Five). In his complaint, Struckman asserted inter alia, the following background

facts:

         8. It was specifically and affirmatively represented to Mr. Struckman that the Real
         Estate was being purchased for use as a future school site (“School Site”).

         9. Mr. Struckman would not have sold the Real Estate or entered into a contract
         for its sale for a purpose other than the use of the Real Estate by [Teays Valley]
         for a School Site.

         10. Mr. Struckman agreed to sell the Real Estate to [Teays Valley] at an amount
         less than its fair market value, based on two material considerations and
         representations by [Teays Valley]:

         a. The Real Estate would be used for a School Site; and

         b. Struckman would have the right to continue to farm the Real Estate, at no
         additional charge, until such time as a school was developed on the Real Estate
         (collectively, “Express Considerations and Representations”).

         11. Plaintiff, as seller, and [Teays Valley], as buyer, entered into a Real Estate
         Purchase Contract for the sale and purchase of the Real Estate as a School Site. *
         **

         13. The Contract specifically provides at paragraph 23 as follows:

         “The Plaintiff shall be entitled to farm the Real Estate after the closing and so
         long thereafter until Defendant commences construction on or otherwise occupies
         the Real Estate in connection with its intended use”. [sic]

         (Emphasis added.)

         14. [Teays Valley] represented and warranted that the intended use of the Real
         Estate was for a School Site.

         {¶8}   Struckman attached a copy of the purchase contract and the superintendent’s July

21, 2015 letter to his complaint. Struckman also attached newspaper articles and letters published

by Teays Valley that aim to demonstrate Teays Valley’s intention to use the property for a school

site. In his complaint, Struckman asserted that Teays Valley’s intention to use the property for
Pickaway App. No. 18CA3                                                                           5


purposes other than a school site are a breach of the parties’ purchase contract and Teays

Valley’s express representations.

        {¶9}    On March 25, 2016, Teays Valley filed a motion to dismiss Struckman’s

complaint pursuant to Civ.R. 12(B)(6). In its motion to dismiss, Teays Valley asserted the

following arguments: (1) Struckman failed to state a claim against the individual members of the

School Board and the school’s superintendent; (2) the purchase contract does not require Teays

Valley to build a school; (3) count five of the complaint must be dismissed because a claim for

willful wanton and knowing breach of contract does not exist under Ohio law; and (4) punitive

damages are not available for breach of contract.

        {¶10} Struckman filed a memorandum in opposition to Teays Valley’s motion to

dismiss, and Teays Valley filed a reply in support of its motion to dismiss.

        {¶11} On May 5, 2016, the trial court granted Teays Valley’s motion to dismiss. In its

decision, the trial court only addressed Teays Valley’s second argument, i.e. that the purchase

contract did not require Teays Valley to build a school on the property. The trial court concluded

that the second argument was dispositive; thus, the other issues were rendered moot. In its

decision, the trial court stated:

        Attached to Plaintiff’s complaint as Exhibit A is the Real Estate Purchase
        Contract. A perusal of this contract shows that there is no reference whatsoever to
        the land being limited to use as a future school site. Plaintiff points to Paragraph
        23 of the contract * * *[.]

        Plaintiff hangs his hat on the phrase “intended use.” This phrase is not defined in
        the contract. Plaintiff also provides parol evidence in the form of newspaper
        articles about the land sale and letters between Plaintiff and Defendant. See
        Complaint Exhibits B–G.

        ***

        Plaintiff claims that the term “intended use” is ambiguous, thus allowing the
        introduction of parol evidence. This Court does not find this term to be ambiguous
Pickaway App. No. 18CA3                                                                             6


       at all. The definition of intend is “to plan or want to do (something): to have
       (something) in your mind as a purpose or goal.”
       http://www.merriamwebster.com/dictionary/intend. Use is defined as “the act of
       using something.” http://www.merriam-webster.com/dictionary/use. So here,
       TVLSD [Teays Valley] is simply stating that at some time, in the future, they plan
       to use this land. No specification is made as to what that use will be. Further, it
       seems doubtful that this paragraph would have even been inserted into the
       contract except to define the agreement for Plaintiff to farm the land for free until
       Defendant’s plans for its own use came to fruition. The purpose of the paragraph
       appears to be to establish Plaintiff’s right to farm, not to limit Defendant’s
       intended use in the future.

       Plaintiff could have insisted, at the time of contracting, that the intended use be
       specified. He did not. The intention of building a school is simply never
       mentioned.

       ***

       {¶12} On appeal, in March 2017, we affirmed the trial court’s Civ.R. 12(B)(6) dismissal

of Struckman’s complaint against Teays Valley for failure to state a claim upon which relief can

be granted. Struckman v. Bd. of Edn. of Teays Valley Local School Dist., 4th Dist. Pickaway No.

16CA10, 2017-Ohio-1177. In the appeal, Struckman argued that the contractual phrase “its

intended use” is ambiguous and that it refers to Teays Valley’s representation to him that the

school district would use the property to build a new school; he claimed that because this phrase

is ambiguous, the court should examine extrinsic evidence outside the contract to determine the

intent of the parties. We rejected Struckman’s claims at ¶ 25-27, because we found that the

phrase “its intended use” was unambiguous so extrinsic evidence could not be considered in its

interpretation:

       First, it is clear that the purchase contract does not state both of the two “material
       considerations” that Struckman alleges the parties’ agreed to. Nowhere in the
       purchase contract does Teays Valley promise to build a school on the property or
       agree that they may only terminate Struckman’s farming rights in order to begin
       construction for a new school. While it is true that we must accept Struckman’s
       factual allegations contained in his complaint, under the Civ.R. 12(B)(6) standard,
       Struckman’s claims arise from the parties’ purchase contract. As such, we must
       determine whether the purchase contract bars Struckman’s claims from relief.
Pickaway App. No. 18CA3                                                                               7


       Demeraski, supra at ¶ 13. It is noteworthy that the purchase contract contains an
       integration clause in paragraph 20, stating that the purchase contract “embodies
       the entire agreement between Seller and Buyer * * *[.]”
       Examining paragraph 23, the parties agreed that Struckman had the right to farm
       the property until one of the following occurred: (1) Teays Valley began
       construction on any portion of the property or (2) Teays Valley otherwise must
       occupy said portion of the property in connection with “its intended use thereof.”
       We agree with the trial court’s conclusion that the paragraph’s intention is to
       establish Struckman’s ability to farm the property for free until a certain time
       when Teays Valley sought to use the property they purchased. This is evidenced
       by the title of the paragraph, i.e. “Farming Rights”. Our interpretation of the
       phrase “its intended use” is that Teays Valley could not arbitrarily occupy the
       property just to terminate Struckman’s farming rights. Instead, Teays Valley must
       have occupied the property with the intent to use it for some envisioned purpose.
       We find this to be the only reasonable interpretation of paragraph 23. As such, we
       find that the language in paragraph 23 is unambiguous.
       With the superintendent’s letter to Struckman in July 2015, Teays Valley gave
       notice that they intended to beginning occupying and using a portion of the
       property. Struckman’s entire complaint is based upon the assertion that Teays
       Valley’s notice breached the terms of the purchase contract because they did not
       intend to use it as a site for a new school. Because we have found that the
       purchase contract did not contain a provision that Teays Valley must build a
       school on the property and the unambiguous nature of paragraph 23 allows for
       only the enforcement of the purchase contract’s express terms, Struckman has
       failed to set forth a claim upon which relief can be granted. The parties’ purchase
       contract presents an insuperable bar to relief on Struckman’s breach of contract
       claims.

       {¶13} In December 2017, the Supreme Court of Ohio declined to accept Struckman’s

appeal of our judgment for review. Struckman v. Teays Valley Local School Dist. Bd. of Edn.,

151 Ohio St.3d 1474, 2017-Ohio-9111, 87 N.E.3d 1271.

       {¶14} On May 4, 2017, just a few months after our decision in Struckman, but before his

Supreme Court appeal was resolved, Struckman filed a Civ.R. 60(B) motion for relief from the

trial court’s May 5, 2016 judgment dismissing his complaint against Teays Valley. He contended

that in a related case filed by the school district against him, he obtained discovery responses

pertinent to his claims in this case in October 2016, i.e., after the trial court had dismissed his

complaint and while his first appeal was still pending in this court. Struckman asserted that these
Pickaway App. No. 18CA3                                                                            8


newly discovered documents supported the following claims: (1) Superintendent Halley’s July

21, 2015 letter to Struckman notifying him of the school district’s intended occupation and use of

the property to build a small facility for the student FFA organization and other potential school-

related or extracurricular functions after his completion of the 2015 harvest was neither properly

approved nor properly issued because the board “did not properly act on this issue by placing it

on the agenda of a public meeting and acting upon it thereat [sic], but rather authorized the action

in violation of the Ohio Revised Code (‘Sunshine Law Violations’)”; and (2) multiple exhibits

supported Struckman’s contention that the parties’ contract phrase “its intended use” meant the

development of a school on the property and not anything else. Struckman attached several

documentary exhibits to his Civ.R. 60(B) motion.

       {¶15} Teays Valley filed a memorandum in opposition to the motion, in which it argued,

among other reasons: (1) the trial court lacked jurisdiction to consider the motion because

Struckman’s appeal to the Supreme Court remained pending; (2) the trial court lacked

jurisdiction to grant Struckman’s Civ.R. 60(B) motion because doing so would be contrary to the

law of the case settled by this court’s ruling in his prior appeal; and (3) laches barred

Struckman’s motion. Struckman filed a reply in support of his motion. He also filed an affidavit

of his counsel stating that he had received the documents from Teays Valley in discovery and

attesting to the truth and accuracy of the copies of documents attached to his Civ.R. 60(B)

motion.

       {¶16} In February 2018, after the Supreme Court of Ohio did not accept Struckman’s

appeal from our earlier judgment, the trial court denied Struckman’s Civ.R. 60(B) motion for

relief from judgment without conducting an evidentiary hearing. The trial court held that laches

barred review of Struckman’s claim that the board’s termination notice was defective and the
Pickaway App. No. 18CA3                                                                              9


law-of-the-case doctrine precluded it from reviewing Struckman’s claim concerning the

interpretation of the parties’ purchase contract. This appeal followed.

                                    II. Assignments of Error

       {¶17} Struckman assigns the following errors for our review:

       I. THE TRIAL COURT ACTED ARBITRARILY AND ABUSED ITS
       DISCRETION WHEN IT FAILED TO APPLY THE CORRECT LEGAL
       STANDARD KNOWN AS THE GTE TEST.

       II. THE TRIAL COURT ACTED ARBITRARILY AND ABUSED ITS
       DISCRETION WHEN IT DENIED THE CIV.R. 60(B)(1) THROUGH (5)
       MOTION FOR RELIEF FROM JUDGMENT WITHOUT CONDUCTING AN
       EVIDENTIARY HEARING.

       III. THE TRIAL COURT ACTED ARBITRARILY AND ABUSED ITS
       DISCRETION WHEN IT APPLIED THE DOCTRINE OF LACHES TO
       PRECLUDE CONSIDERATION OF THE VALIDITY OF THE
       TERMINATION NOTICE.

       IV. THE TRIAL COURT ACTED ARBITRARILY AND ABUSED ITS
       DISCRETION WHEN IT APPLIED THE LAW-OF-THE-CASE DOCTRINE
       TO PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT PURSUANT
       TO CIVIL RULE 60(B).

                        III. Standard of Review and General Principles

       {¶18} Struckman’s assignments of error contest the trial court’s denial of his Civ.R.

60(B) motion for relief from judgment without conducting an evidentiary hearing.

       {¶19} A trial court possesses discretion when determining whether to hold a hearing

regarding a Civ.R. 60(B) motion. Kay v. Marc Glassman, Inc., 76 Ohio St.3d 18, 19, 665 N.E.2d

1102 (1996). Thus, an appellate court will not reverse a trial court’s decision regarding a Civ.R.

60(B) evidentiary hearing absent an abuse of discretion. Id. “ ‘Abuse of discretion’ connotes an

unreasonable, arbitrary, or unconscionable decision.” State ex rel. Stine v. Brown Cty. Bd. of

Elections, 101 Ohio St.3d 252, 2004–Ohio–771, 804 N.E.2d 415, ¶ 12. This standard is

deferential and does not permit an appellate court to simply substitute its judgment for that of the
Pickaway App. No. 18CA3                                                                         10


trial court. State v. Darmond, 135 Ohio St.3d 343, 2013–Ohio–966, 986 N.E.2d 971, ¶ 34; In re

Jane Doe 1, 57 Ohio St.3d 135, 138, 566 N.E.2d 1181 (1991); Detty v. Yates, 4th Dist. Ross No.

13CA3390, 2014-Ohio-1935, ¶ 20.

       {¶20} A party moving for relief from judgment under Civ.R. 60(B) is not automatically

entitled to an evidentiary hearing. See, e.g., Peoples Bank, Natl. Assn. v. McGhee, 4th Dist.

Gallia Nos. 12CA11 and 13CA4, 2013–Ohio–3859, ¶ 7; Detty at ¶ 21. The movant bears the

burden to demonstrate that he is entitled to a hearing regarding a Civ.R. 60(B) motion. PHH

Mtge. Corp. v. Northrup, 4th Dist. Pickaway No. 11CA6, 2011–Ohio–6814, ¶ 28; Detty at ¶ 21.

       “If the movant files a motion for relief from judgment and it contains allegations
       of operative facts which would warrant relief under Civil Rule 60(B), the trial
       court should grant a hearing to take evidence and verify these facts before it rules
       on the motion.”

Coulson v. Coulson, 5 Ohio St.3d 12, 16, 448 N.E.2d 809 (1983), quoting Adomeit v. Baltimore,

39 Ohio App.2d 97, 105, 316 N.E.2d 469 (1974); accord Kay v. Marc Glassman, supra. “Thus,

the trial court abuses its discretion in denying a hearing where grounds for relief from judgment

are sufficiently alleged and are supported with evidence which would warrant relief from

judgment.” Id. at 19.

       {¶21} To be entitled to a hearing, a movant must present operative facts to show all

three of the following circumstances:

       (1) the party has a meritorious defense or claim to present if relief is granted; (2)
       the party is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1)
       through (5); and (3) the motion is made within a reasonable time, and, where the
       grounds of relief are Civ.R. 60(B)(1), (2) or (3), not more than one year after the
       judgment, order or proceeding was entered or taken.
GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146, 351 N.E.2d 113 (1976),

paragraph two of the syllabus.


                                      IV. Law and Analysis
Pickaway App. No. 18CA3                                                                             11


         A. The Trial Court Did Not Abuse its Discretion by Holding that Struckman’s

                                   Sunshine Law Claim Was Untimely

       {¶22} In his third assignment of error and in part of his first and second assignments of

error, Struckman asserts that the trial court abused its discretion in denying his Civ.R. 60(B)

motion for relief from judgment by holding that laches barred his Sunshine Law claim.

       {¶23} As an initial matter, we agree that laches is inapplicable to a Civ.R. 60(B) motion

for relief from judgment, where claims of delay in filing the motion are governed by the

reasonable-time standard set forth in the rule. See Frantz v. Martin, 8th Dist. Cuyahoga No.

92211, 2009-Ohio-2378, ¶ 16 (doctrine of laches inapplicable to claims of delay in filing a

Civ.R. 60(B) motion for relief from judgment; instead, the reasonableness standard of Civ.R.

60(B) applies); Cooper v. Data, 5th Dist. Stark No. 1999CA00058, 1999 WL 1072169, *2 (Nov.

22, 1999) (a ruling that a Civ.R. 60(B) motion is barred by laches should be construed as a ruling

that the motion was not timely filed under the rule).

       {¶24} Nonetheless, in construing the trial court’s laches ruling as a ruling that the

motion was not timely filed, as instructed by the above-cited case law, we conclude that

Struckman did not timely file the motion. To prevail on a motion for relief from judgment, the

movant must establish that the motion is made within a reasonable time, and, where the grounds

for relief are Civ.R. 60(B)(1), (2), or (3), no more than one year after the judgment sought to be

vacated was entered. Civ.R. 60(B). Struckman filed his motion under Civ.R. 60(B)(1)-(5), and

his motion was filed within one year of the May 5, 2016 trial court entry dismissing his

complaint that he sought to vacate. However, a Civ.R. 60(B) motion can be untimely, even if

filed within the one-year time period allowed by the rule, if it is not filed within a reasonable

period of time after final judgment. What is reasonable under the circumstances depends on the
Pickaway App. No. 18CA3                                                                            12


facts of each case. Bennington v. Bennington, 4th Dist. Scioto No. 99CA2686, 2000 WL

1556255, *3 (Oct. 13, 2000); French v. Taylor, 4th Dist. Lawrence No. 01CA15, 2002 WL

10544, *2 (Jan. 2, 2002). When a movant is aware that there are grounds for relief and delays

filing the motion, the courts will require the movant to explain the reasons for the delay. See,

e.g., Kaczur v. Decara, 8th Dist. Cuyahoga No. 67546, 1995 WL 428595, *4 (July 20, 1995)

(Civ.R. 60(B) motion untimely filed when movant offered no reasonable explanation for a seven-

month delay in filing the motion); Drongowski v. Salvatore, 8th Dist. Cuyahoga No. 61081, 1992

WL 252291, *2 (Oct. 1, 1992) (11-month delay in filing Civ.R. 60(B) motion held untimely

because movant failed to provide any explanation). Accord Frantz v. Martin at ¶ 19 (P.J. Stewart,

dissenting). Here, Struckman received the documents that supported his claim in October 2016,

yet he did not file his Civ.R. 60(B) motion until May 2017. Furthermore, as the trial court noted

in its decision, the documents could have been discovered much earlier through a pre-suit public-

records request. We note that Struckman failed to offer a reasonable explanation for his delay in

filing the motion or in retrieving the documents.

        {¶25} Based on the foregoing, we conclude that Struckman failed to timely file the

motion; and the trial court did not abuse its discretion in denying Struckman’s Civ.R. 60(B)

motion for relief from judgment insofar as it raised his Sunshine Law claim. Accordingly, we

overrule his third assignment of error and those parts of his first and second assignments of error

related to this claim.

                   B. The Trial Court Did Not Abuse Its Discretion by Holding

             That the Law-of-the-Case Doctrine Prevented Struckman from Raising

                     the Same Breach-of-Contract Claim He Previously Raised
Pickaway App. No. 18CA3                                                                              13


       {¶26} In his fourth and part of his first and second assignments of error, Struckman

contends that the trial court abused its discretion by denying his Civ.R. 60(B) motion for relief

from judgment based on his claim that new documents established his claim that the parties

intended that the property purchased by Teays Valley be used as the site for a new school so that

his breach-of-contract claim should not have been dismissed. In essence, Struckman is

attempting to relitigate his breach-of-contract claim based on his prior argument that the contract

phrase “its intended use” was ambiguous and its meaning could be divined by the use of extrinsic

evidence.

       {¶27} Under the law-of-the-case doctrine, the decision of a reviewing court in a case

remains the law of that case on the legal questions involved for all subsequent proceedings in the

case at both the trial and reviewing levels. State ex rel. Cordray v. Marshall, 123 Ohio St.3d 229,

2009-Ohio-4986, 915 N.E.2d 633, ¶ 28; Hopkins v. Dyer, 104 Ohio St.3d 461, 2004-Ohio-6769,

820 N.E.2d 329, ¶ 15; Nolan v. Nolan, 11 Ohio St.3d 1, 3, 462 N.E.2d 410 (1984). Consequently,

“[w]here an appellate court has already ruled on an issue in a direct appeal, a trial court’s

‘reconsideration’ of that same issue is inconsistent with the appellate court’s exercise of

jurisdiction and the doctrine of the law of the case.” State ex rel. Rogers v. Marshall, 4th Dist.

Scioto No. 05CA3004, 2008-Ohio-6341, ¶ 33 (applying this holding to the trial court’s ruling on

a Civ.R. 60(B) motion for relief from judgment), affirmed in State ex rel. Cordray.

       {¶28} In Struckman, 2017-Ohio-1177, ¶ 4, 23-28, we expressly rejected Struckman’s

claim that he could use extrinsic evidence to interpret the parties’ purchase contract phrase “its

intended use” because the phrase is ambiguous. We explicitly held that the contested phrase was

unambiguous, thus rejecting his claim that extrinsic evidence was admissible to establish the

meaning of the contractual phrase.
Pickaway App. No. 18CA3                                                                      14


       {¶29} Therefore, consistent with precedent, the trial court correctly denied Struckman’s

Civ.R. 60(B) motion insofar as it was premised on his same contractual claim. We overrule

Struckman’s fourth assignment of error, and the remaining parts of his first and second

assignments of error.

                                         V. Conclusion

       {¶30} Having overruled all of Struckman’s assignments of error, we affirm the judgment

of the trial court denying his Civ.R. 60(B) motion for relief from judgment.

                                                                      JUDGMENT AFFIRMED.
Pickaway App. No. 18CA3                                                                          15


                                      JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED. Appellant shall pay the costs.

         The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Pickaway County
Court of Common Pleas to carry this judgment into execution.

         Any stay previously granted by this Court is hereby terminated as of the date of this
entry.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.



Abele, J.:     Concurs in Judgment and Opinion.
McFarland, J.: Concurs in Judgment Only.




                                       For the Court,




                                       By: ________________________________
                                           Marie Hoover, Judge




                                     NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and
the time period for further appeal commences from the date of filing with the clerk.